Citation Nr: 1138058	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected myasthenia gravis for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to August 1957; he died in January 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the Veteran's application to reopen a previously-denied claim of entitlement to service connection for myasthenia gravis.  The Veteran expressed disagreement with that decision in October 2005.  In a February 2006 Decision Review Officer (DRO) decision, the RO reopened and granted the Veteran's service connection claim; a 30 percent evaluation was assigned, effective from May 19, 2005.  The Veteran expressed disagreement with the assigned evaluation and effective date of the award, perfected an appeal to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 15, 2007, in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In July 2007, the Board issued a decision denying entitlement to an earlier effective date.  It was also noted that the Veteran had withdrawn the issue of entitlement to a higher initial evaluation for myasthenia gravis.  See the March 2007 hearing transcript at page 2.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2009 Order, the Court vacated the July 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In pertinent part, the parties determined that the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected myasthenia gravis remained on appeal and indicated that the Board must adjudicate the claim.  

The Board subsequently remanded the case for further development in January 2010.  Specifically, the Board instructed that the RO must contact the Veteran and inquire whether he desired to present oral testimony in support of his claim for an increased evaluation.  In a January 2010 letter, the RO fulfilled this instruction.  Later the same month, the Veteran's private attorney asserted that the Veteran wished to participate in a DRO hearing.  This hearing was completed in July 2010, and a transcript of the hearing has been associated with the Veteran's VA claims file.  The July 2010 DRO hearing transcript reflects that the Veteran did not wish to participate in a hearing before a member of the Board.  See the July 2010 DRO hearing transcript.  

The Board remanded the Veteran's claim for a second time in September 2010, and instructed the RO to (1) obtain updated VA outpatient treatment records dated after 2006, (2) afford the Veteran a VA examination and (3) notify the Veteran of the pertinent VA criteria and Diagnostic Codes regarding his claim.  See the September 2010 Board Remand.  This development will be further discussed below.  The Veteran's claim has been returned to BVA for further appellate adjudication.  

As noted above, the Veteran died in January 2011.  The Veteran's surviving spouse subsequently filed a motion for substitution to continue his appeal.  In February 2011, the RO granted the appellant's motion for substitution pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).  Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case and has recharacterized the claim as one for accrued benefits purposes.

In a July 2011 rating decision, the RO denied the appellant's claim of entitlement to service connection for cause of the Veteran's death.  The appellant has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, that issue will be discussed no further.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior remand.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

As noted above, the Board remanded the Veteran's claim in September 2010, instructing the RO to (1) obtain updated VA outpatient treatment records, (2) afford the Veteran a VA examination and (3) notify the Veteran of the pertinent VA criteria and Diagnostic Codes regarding his claim.  See the September 2010 Board Remand.  The RO scheduled appropriate VA examinations in December 2010.  However, in January 2011, the Veteran's private attorney contacted VA and asserted that the Veteran was unable to attend such because he was hospitalized due to illness.  See a January 2011 statement from the Veteran's private attorney.  As noted above, the Veteran died in January 2011.  In May 2011, the Veteran's VA claims file was reviewed by a VA examiner who offered an opinion which substantially fulfilled the September 2010 Board Remand instruction.  See a May 2011 VA opinion.  Moreover, in March 2011, the RO obtained updated VA treatment records and associated them with the Veteran's VA claims file.  

While the RO substantially complied with the Board's September 2010 Remand instructions concerning scheduling a VA examination and obtaining updated VA treatment records, the Board finds that the RO has not complied with the Board's other remand instruction.  Specifically, the September 2010 Board Remand noted that the Veteran had not been advised of the rating criteria for impairment of visual acuity or VA's revised the criteria for rating eye disabilities, effective from December 10, 2008, as per 73 Fed. Reg. 66,543 (2008).  See the September 2010 Board Remand at pages 3 and 4; see also former 38 C.F.R. § 4.84a (2008) and current 38 C.F.R. § 4.79 (2010).  The Board instructed that, after the evidentiary development was completed, the RO was to readjudicate the Veteran's claim in a Supplemental Statement of the Case (SSOC) which "set forth all applicable laws and regulations pertaining to rating myasthenia gravis and eye disabilities that were in effect both prior to and after December 10, 2008, including Diagnostic Codes 6080, 6090, and 8025 as well as the rating criteria for impairment of visual acuity."  See the September 2010 Board Remand at page 6 (emphasis as in the original).  

Review of the record reflects that, subsequent to the September 2010 Board Remand, the Veteran and the appellant were sent a notice letter in October 2010 and April 2011, respectively, and the claim was readjudicated in an SSOC dated in April 2011.  However, it does not appear that either the Veteran or the appellant was notified of the current or former rating criteria relating to visual acuity and diseases of the eye contained within former 38 C.F.R. § 4.84a (2008) and current 38 C.F.R. § 4.79 (2010).  Further, the May 2011 SSOC reflects that the RO failed to consider the claim under the current rating criteria.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds that another remand is necessary for the purpose of notifying the appellant of the rating criteria applicable to the claim and consideration of such by way of readjudication in an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a notice letter in connection with her claim for an increased evaluation for service-connected myasthenia gravis in accordance with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In particular, the letter should notify her of the former and current criteria concerning visual acuity and diseases of the eyes contained within former 38 C.F.R. § 4.84a (2008) and current 38 C.F.R. § 4.79 (2010).  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The SSOC should set forth all applicable laws and regulations pertaining to rating myasthenia gravis and eye disabilities that were in effect both prior to and after December 10, 2008, including Diagnostic Codes 6080, 6090, and 8025 as well as the rating criteria for impairment of visual acuity.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

